DETAILED ACTION
This Office Action details reasons for allowance. The preliminary amendments filed 04 February 2022 is acknowledged. Claim(s) 1, 5-15, 18, 21 and 30-34 are in condition for allowance.

Priority
This application is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/049286, filed 01 September 2018, which claims priority to US Provisional Application No. 62/553,371, filed 01 September 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 5-15, 18 and 32 in the reply filed on 04 February 2022 is acknowledged.  The traversal is on the ground(s) that searching and examination of all the currently pending claims does not present an undue burden for the Examiner, nor, as to the currently pending claims, do the claims lack unity of invention. 
The claims as amended no longer lack unity of invention. The restriction and species requirement are hereby withdrawn.

Closest Prior Art
	Deng et al. is directed towards compositions for tissue engineering, the composition comprising thiolated hyaluronic acid (HA), thiolated chondroitin sulfate (CS) and a functionalized polyethylene glycol (PEG) derivative, wherein said PEG derivative crosslinks thiolated HA and thiolated CS (claim 1; US 2017/0354758, cited in PTO-892). Deng et al. teach the functionalized PEG derivative contains a plurality of activated vinyl groups (claim 2). Deng et al. teach the activated vinyl groups include PEG divinyl sulfone (PEGVS) (claim 4). Deng et al. teach thiolating the carboxyl groups in HA with cystamine to give HA-S-S-NH2 (para [0084]). Deng et al. teach crosslinking HA-SH and CS-SH with PEGDA cross-linker using thiol-ene chemistry (para [0089]-[0090]; fig. 3).
	While Deng et al. teach functionalizing the carboxyl group of HA, Deng et al. do not expressly disclose functionalizing the hydroxyl groups of HA as presently claimed. While Deng et al. teach crosslinking HA with CS, Deng et al. do not expressly disclose crosslinking HA with HA as presently claimed. Finally, while Deng et al. teach crosslinking HA using thiol-ene chemistry, i.e. reacting a divinyl sulfone with a thiol nucleophile, Deng et al. do not expressly disclose first reacting a hydroxyl group of HA with divinyl sulfone and then reacting with a thiol nucleophile. 
Furthermore, there is no teaching, suggestion or motivation to modify the teaching of Deng et al. to arrive at the presently claimed invention. 

Yu et al. teach modifying the hydroxyl groups of HA with divinyl sulfone (VS) to give HA-VS (p.937, last para). Yu et al. teach preparing vinyl sulfone polymers for subsequent reaction with a thiol counterpart. Yu et al. expressly teach not using DVS as a crosslinker. Rather, Yu et al. teach using DVS as a means for functionalizing polymers with a thiol counterpart. Yu et al. teach further modifying the HA-VS with dithiothreitol (DTT) or glutathione (GSH). Yu et al. show the reaction goes to completion with no remaining unreacted vinyl sulfone moieties. Yu et al. teach the obtained thiolated polymers are suitable for in situ hydrogels and bioconjugates. 
Thus, Yu et al. teach obtaining (CH2=CH-SO2CH2CH2O)m-HA which is subsequently transformed to HA-(OCH2CH2SO2CH2CH2-X-R1-Y)n, where X is S, and R1 is a C4 substituted aliphatic moiety. Yu et al. do not expressly disclose performing multiple reactions to obtain a HA polymer with different thiol groups as presently claimed formula B (where R1 and R2 are different from each other). Yu et al. do not expressly disclose where R1 is an aromatic moiety. And Yu et al. do not expressly disclose obtaining formula C having a vinyl group present at the same time as a C4 thiol group. Yu et al. illustrate in figure 5 the vinyl moiety is completely reacted. 
The ordinary artisan would not have been motivated to combine the teaching of Yu et al. with Deng et al. because Deng et al. expressly teach the use of the PEG-VS as a crosslinking agent. And Yu et al. expressly teach not using vinyl sulfone as a crosslinking agent. 
There is no teaching, suggestion or motivation to modify Yu et al. to arrive at the presently claimed invention.

Conclusion
Accordingly, claims 1, 5-15, 18, 21 and 30-34 (renumbered 1-19) currently amended are sufficient to place the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759